Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 1 of 16 PagelID #: 72

EXHIBIT “1”
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 2 of 16 PagelID #: 73

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MIGUEL ONOFRE-MORENO, GABRIEL

ONOFRE, and RIGOBERTO FLORES, Case No. 1:18-CV-4440
Plaintiff, SETTLEMENT AGREEMENT
AND RELEASE
v.

ARCHWAY ON PEARL, INC. d/b/a
ARCHWAY CAFE, ARCHWAY ON WATER
CORP. d/b/a ARCHWAY CAFE, ARTHUR
HASANI a/k/a ARTUR HASANI, and QERIME
MARKE,

Defendants.

 

 

 

This Settlement Agreement and Release (“Agreement”) is made by: MIGUEL ONOFRE-
MORENO, GABRIEL ONOFRE, and RIGOBERTO FLORES (“Plaintiffs”) individually and on
behalf of their present and former representatives, agents, attorneys, heirs, executors,
administrators, successors, and assignors, and ARCHWAY ON PEARL, INC. d/b/a ARCHWAY
CAFE, ARCHWAY ON WATER CORP. d/b/a ARCHWAY CAFE, ARTUR HASANI a/k/a
ARTUR HASANI, (“Defendants” or “Releasing Parties”), individually and on behalf of their
present and former directors, officers, partners, owners, representatives, agents, attorneys,
parents, subsidiaries, affiliates, successors, heirs, executors, administrators, successors, and
assignors. Plaintiff and Defendant are collectively referred to hereafter as “Settlement Parties.”

WHEREAS, on or about August 7, 2018, MIGUEL ONOFRE-MORENO, GABRIEL
ONOFRE, and RIGOBERTO FLORES on behalf of themselves and similarly situated
employees, commenced an action by filing a Complaint encaptioned MIGUEL ONOFRE-
MORENO, GABRIEL ONOFRE, and RIGOBERTO FLORES, Civil Action No. 18-cv-04440 in

the United States District Court Eastern District of New York (“Litigation”); and
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 3 of 16 PagelD #: 74

WHEREAS, the Settlement Parties have determined it to be in their mutual interests to
settle any and all claims or other matters arising out of Plaintiffs’ employment; and

WHEREAS, Plaintiffs and Defendants have determined it to be in their mutual interest to
dismiss the Litigation with prejudice;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged hereby, and in consideration of the mutual covenants and undertakings set forth
herein, the Settlement Parties agree as follows:

1. Mutual Release of Claims

1.1. Plaintiffs fully and unconditionally release and forever discharge Defendants from
any and all causes of action, suits, damages, claims, judgments, interest, attorneys' fees,
liquidated damages, punitive damages, costs and expenses whatsoever relating to, or in
connection with, any claims under the Fair Labor Standards Acts (FLSA); any claims under New
York Labor Law (“NYLL”); any claims under the New York Codes, Rules and Regulations,
Articles 6, 7 and 19 of the New York Labor Law;.; any claims under any other federal, state or
local wage and hour law; and any claims for reimbursement, wages, vacation or other leave time
through the effective date of this Agreement (which shall be the date that the Court approves the
terms of the Agreement).

1.2. Defendants fully and unconditionally release and forever discharges Plaintiffs,
from any and all causes of action, suits, damages, claims, judgments, interest, attorneys’ fees,
liquidated damages, punitive damages, costs and expenses whatsoever relating to, or in
connection with, any claims under the Fair Labor Standards Acts (FLSA); any claims under New
York Labor Law (“NYLL”); any claims under the New York Codes, Rules and Regulations,

Articles 6, 7 and 19 of the New York Labor Law; any claims under any other federal, state or
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 4 of 16 PagelID #: 75

local wage and hour law; and any claims for reimbursement, wages, vacation or other leave time
through the effective date of this Agreement (which shall be the date that the Court approves the
terms of the Agreement).

1.3 This release does not bar a claim that a term of this Agreement has been materially
violated.
2. Termination of the Litigation

Plaintiffs agree to terminate, discontinue, and dismiss the Litigation in its entirety and in
each and every respect, with prejudice, and to cooperate and to take all necessary and appropriate
action to accomplish same consistent with the terms of this Agreement. In that connection,
Defendants’ counsel will execute and deliver to Plaintiffs’ Counsel a Stipulation of Dismissal
with Prejudice (“Stipulation”) in the form of the attached Exhibit A, voluntarily dismissing the
Litigation with prejudice. The parties counsel shall file the fully-executed Stipulation
immediately upon Court approval of the settlement agreement. The parties agree that Plaintiffs’
counsel has the right to restore the action to the docket for non-payment and that in the event the
case has to be restored the defendants and liability is found, defendants shall have a credit for
any payments which have been made; upon completion of payments Plaintiffs agree to file a
motion or stipulation to amend the caption removing defendant QERIME MARKE from the
caption of the action and from the litigation.
2.1 Notice For Default

Should a Default occur, Plaintiffs, or their counsel, shall provide Defendants with written
notice specifying such default (“Notice of Default”) via email to Arthur Hasani, at
archwaycafe2@gmail.com. Should the Default remain uncured for a period of ten (10) business

days after the date on which Plaintiffs or their counsel sent the Notice of Default (“Cure
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 5 of 16 PagelD #: 76

Period”), Plaintiffs may move the Court to restore the case to the docket as specified in Section
2.
3, Monetary Consideration

3.1. The total monetary consideration to be paid by Defendants to Plaintiffs shall be
$145,000 (“Total Settlement Amount”) which shall be paid in twelve (12) installments
memorialized in the annexed Exhibit C. All post-dated installment checks for the Total
Settlement Amount shall be payable to “Cilenti & Cooper, PLLC, as attorneys”, and delivered to
Plaintiffs’ counsel, Cilenti and Cooper PLLC as attorneys, 10 Grand Central, 155 East 44"
Street, - 6" Floor New York, New York 10017 within thirty (30) days of Court approval of the
(the “Approval Date”) and presented for payment not before the dates indicated on such checks.
Cilenti & Cooper, PLLC shall be solely responsible for distributing the payments according to
the schedule (Exhibit “C”).

3.2. | Tax Payment Procedures

(a) Plaintiffs’ counsel shall provide Defendants with the appropriate signed IRS
W2 and W9 forms within fifteen (15) days of the Approval date.

(b) Although Plaintiffs and Defendants believe, in good faith, that the tax
treatment of the payments referred to in this Agreement and the procedures set forth in this
Agreement are proper and in compliance with applicable tax regulations, if, notwithstanding
such belief, the Internal Revenue Service or any other federal, state or local government,
administrative agency or court determines that Plaintiffs and/or Defendants are liable for any
failure to pay federal, state or local income or employment taxes with respect to the payments

made under Section 2.1 of this Agreement, or liable for interest or penalties related thereto,
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 6 of 16 PagelID #: 77

Plaintiffs and Defendants shall each be responsible for their own portion of any such liability and
their own legal fees incurred in determining such liability.

(c) Plaintiffs acknowledge and agree that (i) this settlement may result in taxable
income to Plaintiffs under applicable federal, state and local tax laws; (ii) Defendants are
providing no tax, accounting or legal advice to Plaintiffs, and make no representations regarding
any tax obligations or tax consequences on Plaintiffs’ part relating to or arising from this
Agreement; (iii) Plaintiffs shall be solely responsible for all of their respective individual tax
obligations, including, without limitation, all federal, state and local taxes, and Plaintiffs shall not
seek any indemnification from Defendants with respect thereto; and (iv) Plaintiffs have been
advised that Defendants must comply with their obligations to make reports of such taxable
income to the appropriate federal, state and local tax authorities, and issue IRS Forms as
appropriate.

4. Non-Admission of Liability

The execution of this Agreement shall not be construed as an admission of any liability
whatsoever by the Defendants. Plaintiffs will not claim to be a prevailing party, to any degree or
extent.

5. Non- Disparagement. Plaintiffs agree that they will not make statements whether
written or oral, or electronic which disparage or encourage or induce others to disparage any of
the Released Parties. For the purposes of this Agreement, the term "disparage" includes, without
limitation, comments or statements made to peers in person to other person(s), on the internet
including email(s) or other internet sites including social media platforms Facebook ™,
Instagram ™, Twitter ™, and all other social media platforms, to the press and/or media, to any

Released Party or to any individual or entity with whom any of the Released Parties have a
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 7 of 16 PagelD #: 78

business relationship which would adversely affect in any manner (i} the conduct of the business
of any of the Released Parties (including, without limitation, any business plans or prospects) or
(1i) the business or personal reputations of the Released Parties. This Paragraph does not apply to
truthful statements compelled by this litigation civil action no. 18-cv-4440, applicable law or
legal process, or to any statements made to a government agency or regulator. Plaintiffs agree
they will not disparage Individual or Corporate Defendants and Individual Defendants agree that
they shall likewise not disparage Plaintiffs.

5.1. Governing Law. This Agreement shall be construed as a whole in accordance
with its fair meaning and in accordance with the laws of the State of New York (without regard
to its choice of law principles), as are applied to contracts to be performed wholly within the
State of New York.

5.2. Descriptive Headings. The headings used herein are for reference only and shall
not in any way affect the meaning or interpretation of this Agreement.

5.3. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of the Agreement shall not in any way be affected or impaired
thereby. Moreover, if any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, including but not limited to the
release set forth in Section 2 of this Agreement, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by applicable law.

5.4. Entire Agreement. This Agreement represents the sole and entire agreement

between the Settlement Parties and supersedes all prior agreements, negotiations and discussions
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 8 of 16 PagelID #: 79

between the Settlement Parties hereto, and their respective counsel, with respect to the subject
matters covered hereby.

5.5. Drafter of this Agreement. In recognition of the fact that the Settlement Parties
hereto had an equal opportunity to negotiate the language of, and draft this Agreement, the
Settlement Parties acknowledge and agree that there is no single drafter of this Agreement and
therefore, the general rule that ambiguities are to be construed against the drafter is, and shall be,
inapplicable. If any language in this Agreement is found or claimed to be ambiguous, each party
shall have the same opportunity to present evidence as to the actual intent of the Settlement
Parties with respect to any such ambiguous language without any interference or presumption
being drawn against any party.

5.6. Amendments. Any amendment to this Agreement must be in writing signed by
duly authorized representatives of each of the Settlement Parties hereto and stating the intent of
each party to amend the Agreement. Any written changes must be approved by the Court.

5.7. Counterparts. This Agreement may be executed by each party in separate
counterparts, each of which shall constitute an original and the sum of which shall constitute one
document. A copy of a signature shall have the same force and effect as an original.

5.8 Limited Confidentiality. Plaintiffs agree that the monetary sums received in
settlement shall remain confidential not be discussed whether written, orally, or electronically
with any person(s). This clause shall not limit the plaintiffs in any way from discussing they
brought an overtime lawsuit against the Corporate Defendants in the Eastern District of New
York civil action no 18-cv-4440, only that the monetary sums received shall not be discussed
with any third parties other than their lawyers, spouses, and relevant accounting professionals.

For the purposes of this Agreement, the term "discuss” includes, without limitation, comments or
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 9 of 16 PagelD #: 80

statements made to peers in person to other person(s), on the internet including email(s) or other
internet sites including social media platforms Facebook ™, Instagram ™, Twitter ™, and all
other social media platforms, to the press and/or media, to any Released Party or to any
individual or entity, or third party not listed herein.

6. No Pending Actions. Plaintiffs and Plaintiffs’ counsel agree and represents that
other than the Civil Action 18-cv-04440, they have not filed and do not have any pending
charges, complaints, suits, or claims of any nature with any local, state, federal, or foreign
agency or court, including but not limited to the United States Department of Labor or the New
York State Department of Labor, against Defendants. Plaintiffs further agrees that in exchange
for the promises and benefits provided in this Agreement, they will not file any such claims in
the future concerning any matter released by virtue of this Agreement, and he has not or will not
transfer or assign any rights to bring any charges, complaints, suits, or claims of any nature
against Defendants.

7. Further Employee Acknowledgments

7.1. Plaintiffs acknowledge having consulted with their attorneys before signing this
Agreement and that this Agreement has given them an opportunity to do so and if applicable, I
have been explained the terms of this settlement in Spanish and fully understand the terms set

forth herein.

[ remainder of page left blank -- signature pages follow]
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 10 of 16 PagelD #: 81

I AFFIRM THAT I AM SIGNING THIS SETTLEMENT AGREEMENT AND RELEASE
WITH A FULL UNDERSTANDING OF ITS TERMS.

DATED: Solel’ 5, 2019 By: NMeA-

MIGUEL ONOFRE-MORENO

 

STATE OF NEW YORK _ )
) ss.:
COUNTY OF NEW YORK )

b q
On the S$ day of Lick: in the year 2018 before me, the undersigned personally

appeared MIGUEL ONOFRE-MORENDO, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by his signature on
the instrument, the individual, or the person upon behalf which the individual acted, executed the
instrument:

 

Notary Public

PETER H, COOPER
Notary Public, State of New York
No. 02CO05059941
Qualified in New York gounty.
Commission Expires MAY 6, 2 22
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 11 of 16 PagelD #: 82

I AFFIRM THAT I AM SIGNING THIS SETTLEMENT AGREEMENT AND RELEASE
WITH A FULL UNDERSTANDING OF ITS TERMS.

 

-
DATED: ip. 6 2019 By: f=
ABRIEL ONOFRE

STATE OF NEW YORK _ )

) ss.:
COUNTY OF NEW YORK )

&

On the > day of + ( in the year 2019 before me, the undersigned personally
appeared GABRIEL ONOFRE, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the

instrument, ividual, or the person upon behalf which the individual acted, executed the
instrument.

  
 
 

 

Notary Public

PETER H: COOPER
Notary Public, State of New York
No. 02005059941

Qualified in New York Cou
Commission Expires MAY 6, eZ

10
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 12 of 16 PagelD #: 83

I AFFIRM THAT I AM SIGNING THIS SETTLEMENT AGREEMENT AND RELEASE
WITH A FULL UNDERSTANDING OF ITS TERMS.

DATED: O16 2019 By:

STATE OF NEW YORK _ )
) ss.:
COUNTY OF NEW YORK. )

 

RIGOBERTO FLORES

h
On the & day of ay. in the year 2019 before me, the undersigned personally
appeared RIGOBERTO FLORES, personally known to me or proved to me on the basis of

satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the

instrument, th idual, or the person upon behalf which the individual acted, executed the
instrumen

   

 

Notary Public

PETER H. COOPER
Notary Public, State of New. York
No. eaten nty
Qualified in New Yor u
Commission Expires MAY 6, 20a

11
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 13 of 16 PagelD #: 84

      

1 AFFIRM THAT I AM SIGNING THIS SETTLEMENT AGREEMENY RELEASE
WITH A FULL UNDERSTANDING OF ITS TERMS.

DATED: Ue VA ‘oe , 2019 By:

STATE OF NEW YORK _)
) ss.:
COUNTY OF NEW YORK )

tn
On the a day of Ce phenlee in the year 2019 before me, the undersigned personally
appeared ARTUR HASANI, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf which the individual acted, executed the

 

 

ins t.
Df — y Go, ANTHONY R FORTESY
otarly Public Avs, Notary Publlo, State of New York
Be lect No. 02PO8916992
tb Qualified In Suffolk Coun

 

12
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 14 of 16 PagelD #: 85

I AFFIRM THAT I AM SIGNING THIS SETTLEMENT AGREEMENT AND RELEASE
WITH A FULL UNDERSTANDING OF ITS TERMS.

  
    
    
      

DATED: _/Z 2019 By: AMUN A ZF

 

"ARCHWAY ON PEARL INC.

fq ,
fl]
By: Ak

>
PT RESEERE

    

     
 
 

STATE OF NEW YORK _ )
) ss.:
COUNTY OF NEW YORK. )

4
On pes day off pleat in the year 2019 before me, the undersigned personally

appeared An vi“ personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf which the individual acted, executed the

ins ent.
<<
Notary Babli”

13
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 15 of 16 PagelD #: 86

EXHIBIT A

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MIGUEL ONOFRE-MORENO, GABRIEL
ONOFRE, and RIGOBERTO FLORES,

Plaintiff,
V.

ARCHWAY ON PEARL, INC. db/a
ARCHWAY CAFE, ARCHWAY ON WATER
CORP. d/b/a ARCHWAY CAFE, ARTHUR
HASANI a/k/a ARTUR HASANI, and QERIME
MARKE,

Defendants.

 

 

 

Case No. 1:18-CV-4440

STIPULATION OF
DISCONTINUANCE

Pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii), this action is hereby
dismissed with prejudice, with the court retaining jurisdiction to enforce its terms.

Date: New York, New York
August 21, 2019

Adi YW

Anthony R. Portesy
Varacalli & Hamra LLP
32 Broadway Suite 1818
New York, NY 10002
Tel. 646-590-0571

aportesy(@vhllp.com

SO ORDERED:

EXHIBIT B

14

oC)

—
Peter Cooper, Esq.

Clienti and Cooper PLLC
10 Grand Central - 6th FL
New York, NY 10017
Tel. 212-209-3933

peooper(@jcpclaw.com

 

United States Magistrate Judge
Case 1:18-cv-04440-VMS Document 28-1 Filed 09/06/19 Page 16 of 16 PagelD #: 87

EXHIBIT B

Settlement Payment Structure — Onofre v. Archway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE Payment to | Distribution to | Distribution to | Distribution to | Distribution to
Cilenti & MIGUEL GABRIEL RIGOBERTO Cilenti &
Cooper, ONOFRE- ONOFRE FLORES Cooper, PLLC
PLLC, MORENO $23,000 $38,200 $49,500
as attorneys $34,300
10/15/19 $45,000 $10,654 $7,145 $11,851 $15,350
11/15/19 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
12/15/19 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
1/15/20 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
2/15/20 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
3/15/20 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
4/15/20 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
5/15/20 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
6/15/20 $8,333.33 $1,970.50 $1,321.25 $2,195.75 $2,845.83
7/15/20 $8,333.34 $1,970.50 $1,321.25 $2,195.75 $2,845.84
8/15/20 $8,333.34 $1,970.50 $1,321.25 $2,195.75 $2,845.84
9/15/20 $8,333.34 $1,970.50 $1,321.25 $2,195.75 $2,845.84
10/15/20 $8,333.34 $1,970.50 $1,321.25 $2,195.75 $2,845.84

 

15

 
